In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-002 CV

____________________


IN THE INTEREST OF D.K., A.K., K.K., K.K., W.K., AND Z.K.




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 63,200 




OPINION
 The foster parents for six children appeal in this suit affecting the parent-child
relationship ("SAPCR").  We hold that their participation in a termination suit filed by the
Texas Department of Protective and Regulatory Services ("the Department") was within
the discretion of the trial court, and that the court acted within its discretion when it struck
the intervention.  Accordingly, we affirm the judgment.  
	In Cause No. 63,200, the Texas Department of Protective and Regulatory Services
("the Department") originally filed suit seeking managing conservatorship of T.K., D.K.,
A.K., K.K., K.K., and W.K., and termination of the parental rights of Catherine Kegg
and Kendall Kegg.  An affidavit attached to the original petition described a severe beating
and other physical abuse of the oldest child, thirteen-year-old T.K.  The SAPCR
concerning T.K. was later severed from the suit affecting the other children.  The
termination suit proceeded with five children.  After the birth of Z.K., the Department
petitioned to terminate the Keggs' parental rights as to Z.K.  The appellants, Patsy Dewey,
Regina Kirchner, Dana Janczak, and Angelia Garvin, filed a plea in intervention.  The
Intervenors alleged that the oldest child, T.K., was primarily responsible for caring for
five of his younger siblings, that the six youngest children had been in the Intervenors'
care for over one year, that the parents had both been incarcerated for criminal offenses
related to injury to a child, and the children were scheduled to be returned to Catherine
Kegg.  The Intervenors sought termination of the relationship between the parents and the
children, and requested sole managing conservatorship of the children in their care.  After
an evidentiary hearing, the trial court granted Kendall Kegg's motion to strike the
intervention and the case proceeded to trial on the Department's pleadings.  The jury found
conduct endangerment by both parents as to all of the children at issue, but found that
termination would not be in the best interest of the children.  The trial court named Kendall
Kegg as a possessory conservator and appointed the Department and Catherine Kegg joint
managing conservators. 
	On appeal, Dewey, Kirchner, Janczak, and Garvin argue that the trial court abused
its discretion by striking their intervention.  An intervention is subject to being stricken by
the court for sufficient cause on the motion of any party.  Tex. R. Civ. P. 60.  We review
the trial court's ruling for abuse of discretion.  Guaranty Fed. Sav. Bank v. Horseshoe
Operating Co., 793 S.W.2d 652, 657 (Tex. 1990).  It is an abuse of discretion to strike
a plea in intervention if: (1) the intervenor could have brought the same action, or any part
thereof, in her own name; (2) the intervention will not complicate the case by an excessive
multiplication of the issues; and (3) the intervention is almost essential to effectively
protect the intervenor's interest.  Id. The interest asserted by the intervenor may be legal
or equitable.  Id.
	As foster parents to children placed by the Department in their homes for at least
twelve months ending not more than 90 days preceding the date of the filing of the
petition, the appellants possess general standing to file a SAPCR.  Tex. Fam. Code Ann.
§ 102.003(a)(12) (Vernon Supp. 2004).  Had the Department never filed its petition, the
foster parents could have filed suits affecting their respective foster children.  The
appellees contend that the appellants could not have brought the suit because the four
appellants are married women whose husbands did not join the petition for adoption.  See
Tex. Fam. Code Ann. § 162.002(a) (Vernon 2002).  At issue here, however, is the
termination of parental rights, and the appellants had a statutory right to bring a
termination suit.  See Tex. Fam. Code Ann. § 102.005 (Vernon 2002).  The appellees
also argue that the foster parents could not have brought the suit on their own because they
acquired their status through the Department's action.  The appellants' standing may not
have ripened on the date the Department filed the suit, but it had by the time they filed
their intervention.  The appellants could have brought the same action as the Department
on the date they joined the suit, thus satisfying both standing and ripeness aspects of
justiciability.  The appellees produced no precedent or authority to support their argument
that anything more is required.   
	The foster parents brought suit to terminate the parent-child relationship between
Catherine Kegg and D.K., A.K., K.K., K.K., W.K., and Z.K., and between Kendall Kegg
and D.K., A.K., K.K., K.K., W.K., and Z.K.  The Department brought essentially the
same issues in its petition.  The Department had already petitioned for appointment as
permanent managing conservators of the children.  The only issue raised in the
intervention not already at issue through the Department's pleading was the appointment
of the foster parents as the permanent managing conservators of the children.  Because the
appellants had possession of the children the entire time that the Department had been the
temporary managing conservator of the children, adjudicating the appellants' petition along
with the Department's would not have unduly complicated matters by injecting new issues
into the litigation.  The appellees argue that the litigation would have been complicated by
conflicts of interest issues arising from the trial testimony of appellants Kirchner and
Janczak, that the children should not be separated.  Appellees seem to overlook the fact
that Kirchner, Janczak and Dewey testified at the termination trial exactly as they would
have if their intervention had not been stricken.  For example, Kirchner testified that she
would like to see the children placed together, but had petitioned to place the children
among the four foster parents because that was their only option.  Janczak testified that she
would like to see all six children together in an ideal world, but that the children were in
good homes with their foster parents, who interacted with the other foster parents.  All of
the appellants were adamant about the need to terminate the Keggs' parental rights, and
any suggestion to the contrary is not supported by the record.
	The appellants contend that the intervention is essential to effectively protect their
interests.  The Department informed the court that it did not support the foster parents'
request to be named permanent managing conservators, and that their goals were
divergent.  Nonetheless, the Department did proceed with its petition to terminate the
Keggs' parental rights.  The appointment of the Department and Catherine Kegg as joint
managing conservators does not preclude the appellants from filing a SAPCR under Family
Code Section 102.003(a)(12) at some time in the future.  Although the appellants had a
justiciable interest in the children in their care, the trial court acted within its discretion in
striking the intervention because the intervention was not essential to protect their interests. 
We overrule the issue raised on appeal, and affirm the judgment.
	AFFIRMED.

									PER CURIAM


Submitted on October 1, 2004
Opinion Delivered October 28, 2004

Before McKeithen, C.J., Burgess and Gaultney, JJ.